Case 1:18-cv-00427-JJM-LDA Document 21-2 Filed 05/15/19 Page 1 of 5 PageID #: 259



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 CITIBANK, N.A., AS TRUSTEE FOR
 AMERICAN HOME MORTGAGE ASSETS
 TRUST 2006-3, MORTGAGE BACKED
 PASS-THROUGH CERTIFICATES SERIES
 2006-3,

                Plaintiff,

 v.                                                C.A. No. 1:18-cv-00427-JJM

 KATHERINE L. CAITO,

                Defendant,

 v.

 INTERNAL REVENUE SERVICE,

                Interested Party.


      PLAINTIFF CITIBANK, N.A., AS TRUSTEE’S STATEMENT OF UNDISPUTED
         FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

        Pursuant to DRI LR 56(a), Plaintiff, Citibank, N.A., as Trustee for American Home

 Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-3

 (“Citibank, as Trustee”), submits the following Statement of Undisputed Facts in support of its

 Motion for Summary Judgment on Count I of its First Amended Verified Complaint for Judicial

 Foreclosure:

        1.      Defendant, Katherine L. Caito (“Defendant”) executed a promissory note on June

 6, 2006 (the “Note”), in which she promised to repay a loan of $4,500,000.00, with interest, to

 American Brokers Conduit in full no later than July 1, 2036. (Pl.’s Am. Compl., Ex. A; Aff. of




                                                                                302966140v2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-2 Filed 05/15/19 Page 2 of 5 PageID #: 260



 Sony Prudent of Ocwen Loan Servicing LLC in Supp. of Pl.’s Mot. for Summ. J., May 15, 2019,

 ¶ 4 [“Ocwen Aff.”]).

        2.      In order to secure Defendant’s payment under the Note, Defendant granted a

 mortgage on property located at 16 Yosemite Valley Road, Westerly, Rhode Island (the

 “Property”) on the same day in favor of Mortgage Electronic Registration Systems, Inc.

 (“MERS”), as nominee for American Brokers Conduit and American Brokers Conduit's

 successors and assigns (the “Mortgage”), which was recorded in the Land Evidence Records for

 the Town of Westerly on June 12, 2006 at Book 1541, Page 252. (Pl.’s Am. Compl., Ex. B;

 Ocwen Aff. ¶ 4.)

        3.      The Mortgage identified American Brokers Conduit as “Lender” and permitted

 Lender to accelerate the loan upon Defendant’s default and to “invoke the STATUTORY

 POWER OF SALE and any other remedies permitted by Applicable Law.” (Pl.’s Am. Compl.,

 Ex. B at 3, 14.) The Mortgage further provides that its covenants and agreements bind and

 benefit Lender's successors and assigns. (Id., Ex. B at 11.)

        4.      MERS, as nominee for American Brokers Conduit, assigned its interest in the

 Mortgage to Citibank, as Trustee by an assignment executed on August 27, 2012 and recorded

 on October 9, 2012 in the Land Evidence Records for the Town of Westerly at Book 1932, Page

 724 (the “Assignment”). (Pl.’s Am. Compl., Ex. C; Ocwen Aff. ¶ 6.)

        5.      The Assignment assigned, transferred, conveyed MERS’ legal right, title, and

 interest in the Mortgage to Citibank, as Trustee. (Pl.’s Am. Compl., Ex. C; Ocwen Aff. ¶ 6.)

        6.      In May of 2012, Defendant failed to make her required monthly principal and

 interest payments to Lender as required under the terms and conditions of the Note and the

 Mortgage. (Ocwen Aff. ¶ 5; Pl.’s Am. Compl. Ex. E at 2.)



                                                  2
                                                                                   302966140v2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-2 Filed 05/15/19 Page 3 of 5 PageID #: 261



         7.       Defendant previously commenced several civil actions against Citibank, as

 Trustee and other entities challenging Citibank, as Trustee’s authority to foreclose on the

 Mortgage. To resolve this prior litigation, Defendant and Citibank, as Trustee entered into a

 Confidential Settlement and Release Agreement 1 in September 2016. In addition to a release of

 all known and unknown claims by Defendant as to Citibank, as Trustee, the Confidential

 Settlement and Release Agreement provided:

         Acknowledgment of Debt: Borrower [i.e. Defendant] acknowledges and
         confirms that the Investor [i.e. Citibank, as Trustee] is the current mortgagee and
         Note holder, and that certain debt incurred by her on the June 6, 2006 note to
         American Brokers Conduit is owed to Investor. Borrower acknowledges the
         validity of the Assignment of Mortgage from American Brokers Conduit to
         Investor and the validity of the debt to the Investor, and hereby waives here right
         to challenge the validity of the Assignment and debt.

 (Ocwen Aff. ¶ 7.)

         8.       Paragraph 22 of the Mortgage requires certain disclosures prior to acceleration

 and foreclosure:

         “Lender shall give notice to Borrower prior to acceleration following Borrower’s
         breach of any covenant or agreement in this Security Instrument . . . . The notice
         shall specify: (a) the default; (b) the action required to the cure the default; (c) a
         date, not less than 30 days from the date the notice is given to Borrower, by which
         the default must be cured; and (d) that failure to cure the default or on before the
         date specified in the notice may result in acceleration of the sums secured by the
         this Security Instrument and the sale of the Property. The notice shall further
         inform Borrower of the right to reinstate after acceleration and the right to bring a
         court action to assert the non-existence of a default or any other defense of
         Borrower to acceleration and sale.”

         (Pl.’s Am. Compl., Ex. D at 14.)

         9.       On May 11, 2018, Ocwen Loan Servicing, LLC (“Ocwen”), on behalf of

 Citibank, as Trustee and in its capacity as mortgage loan servicer, mailed a notice of default and

 right to cure to Defendant at the Property address. (Pl.’s Am. Compl., Ex. D; Ocwen Aff. ¶ 8.)

 1
  To preserve confidentiality, a copy of this Confidential Settlement and Release Agreement will be provided to the
 Court for an in camera review if requested.

                                                         3
                                                                                                302966140v2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-2 Filed 05/15/19 Page 4 of 5 PageID #: 262



        10.     The May 11, 2018 notice of default issued to Defendant provided the following

 disclosures:

        a.      Defendant was in default on the Mortgage;

        b.      The action required to cure the default by making a “payment for the entire total
                amount past due” of $2,201,915.26;

        c.      A date, not less than 30 days from the date the notice is given to Borrower, by
                which the default must be cured, which was June 17, 2018;

        d.      “Failure to cure the default on or before the date specified in the notice may result
                in acceleration of the sums secured by the Security Instrument and sale of the
                Property;” and

        e.      Defendant “has the right to reinstate the account after acceleration and the right to
                bring a court action to assert the non-existence of a default or any other defense to
                acceleration and sale.”

 (Pl.’s Am. Compl., Ex. D at 2.)

        11.     Defendant failed to cure her default on the Mortgage by June 17, 2018, or at any

 point thereafter prior to the initiation of this judicial foreclosure action. (Pl.’s Am. Compl. ¶¶ 14-

 17; Ocwen Aff. ¶ 9.) As of the filing of this Motion for Summary Judgment, Defendant has not

 reinstated the Mortgage. (Ocwen Aff. ¶ 9.)

        12.     As of May 14, 2019, Defendant owes approximately $4,622,474.40 in principal,

 $1,350,958.95 in interest, and $210,438.82 in escrow payments on the Note and Mortgage.

 (Ocwen Aff. ¶ 10.) Additionally, certain costs, fees and expenses have been incurred on

 Defendant’s mortgage loan since her default in accordance with the terms and conditions of the

 Note and Mortgage. (Id. ¶ 11, Ex. A at 1-2.)




                                                   4
                                                                                      302966140v2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-2 Filed 05/15/19 Page 5 of 5 PageID #: 263



                                                         Respectfully submitted,

                                                         CITIBANK, N.A., AS TRUSTEE FOR
                                                         AMERICAN HOME MORTGAGE
                                                         ASSETS TRUST 2006-3, MORTGAGE
                                                         BACKED PASS-THROUGH
                                                         CERTIFICATES SERIES 2006-3,

                                                         By Its Attorneys,


                                                         /s/ Ethan Z. Tieger
                                                         Samuel C. Bodurtha, Bar No. 7075
                                                         Ethan Z. Tieger, Bar No. 9308
                                                         HINSHAW & CULBERTSON LLP
                                                         56 Exchange Terrace
                                                         Providence, RI 02903
                                                         Telephone: (401) 751-0842
                                                         Facsimile: (401) 751-0072
                                                         sbodurtha@hinshawlaw.com
                                                         etieger@hinshawlaw.com

 Dated:     May 15, 2019




                                  CERTIFICATE OF SERVICE

         I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as nonregistered participants on May 15,
 2019.

                                                       /s/ Ethan Z. Tieger
                                                       Ethan Z. Tieger




                                                   5
                                                                                      302966140v2 1010069
